                                                   Brian Burgess                       Goodwin Procter LLP
                                                   +1 202 346 4215                     901 New York Ave., NW
                                                   BBurgess@goodwinlaw.com             Washington, DC 20001

                                                                                       goodwinlaw.com
                                                                                       +1 202 346 4000




July 30, 2019


BY CM/ECF ONLY

The Honorable George G. Hazel
U.S. District Court for the District of Maryland
Greenbelt Division
6500 Cherrywood Lane, Suite 445A
Greenbelt, MD 20770

RE: J.O.P., et al. v. U.S. Department of Homeland Security, et al., Case No. GJH-19-1944

Dear Judge Hazel:

We write today to inform the Court of developments since the hearing held on July 19, 2019
regarding Plaintiffs’ motion for a temporary restraining order (“TRO”) relating to Defendant
USCIS’s May 2019 policy

At the hearing, counsel for USCIS proposed an agreement to enter a temporary restraining order,
one version of which would enjoin the agency from applying its new policy to any individuals who
had filed applications before the new policy’s effective date. Nevertheless, since the July 19
hearing, USCIS has continued to apply the procedures set forth in the May 2019 policy to deny
asylum applications of individuals previously determined to be “unaccompanied alien children”
on jurisdictional grounds, including with respect to individuals who had filed before the effective
date. For example, on July 20, USCIS issued the attached Notice of Lack of Jurisdiction to a child
who was formerly determined by the government to be an “unaccompanied alien child” (UAC),
stating that the applicant failed to establish that she was unaccompanied at the time of filing her
asylum application. See Ex. A.

In addition to these formal rejections of jurisdiction, Plaintiffs’ counsel are also aware of several
interviews of UAC asylum applicants this month where the interviewing asylum officer conveyed
that a UAC’s application would be denied based on the new policy. In some of these cases, the
asylum officer terminated the interview without addressing merits issues. Plaintiffs’ counsel
reasonably believe that hundreds of applicants have been adversely affected by either a formal or
an informal notice of jurisdictional rejection since July 1.

In short, without entry of a TRO, the number of asylum applicants directly harmed by the May
2019 USCIS policy continues to grow each day.
                                    Brian Burgess                      Goodwin Procter LLP
                                    +1 202 346 4215                    901 New York Ave., NW
                                    BBurgess@goodwinlaw.com            Washington, DC 20001

                                                                       goodwinlaw.com
                                                                       +1 202 346 4000




                                           /s/ Brian Burgess
                                         Brian Burgess
                                         GOODWIN PROCTER LLP
                                         901 New York Avenue, N.W.
                                         Washington, D.C. 20001-1432
                                         T: 202-346-4215
                                         F: 202-346-4444
                                         BBurgess@goodwinlaw.com


Cc: Counsel of Record, via CM/ECF
